Citation Nr: 1620179	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  14-25 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for left ankle pain.

2. Entitlement to an initial rating higher than 10 percent for lumbar spine degenerative changes.  


REPRESENTATION

Appellant represented by:	Daniel Smith, Attorney at Law


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran served on active duty from June 2002 to November 2002, from January 2004 to January 2005, and from June 2009 to April 2010.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in August 2011 of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issue of entitlement to an initial rating higher than 10 percent for lumbar spine degenerative changes is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In April 2015, the Veteran, through his attorney, withdrew his claim of entitlement to service connection for left ankle pain.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran for the issue of entitlement to service connection for left ankle pain have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Here, in April 2015, the Veteran, through his attorney, withdrew his appeal of his claim of entitlement to service connection for left ankle pain.  Therefore, with regard to this issue, there remains no allegation of errors of fact or law for appellate consideration, and as such, it is dismissed.  


ORDER

The appeal of the issue of entitlement to service connection for left ankle pain is dismissed.  

REMAND

The Veteran was last afforded a VA examination in September 2010.  In an August 2012 statement, he asserted that his back disability increased in severity since his last examination and that he had radiating left leg pain.  In statements dated in August 2012 and March 2015 his attorney reiterated that his low back disability increased in severity since the last examination and contended that he was entitled to a separate neurological rating due to radiating left leg pain.  

The United States Court of Appeals for Veterans Claims (Court) has held that a veteran is entitled to a new VA examination where there is evidence that the disability has worsened since the last VA examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).  

In this regard, the Veteran's last examination of record is over five-and-a-half years old, and subsequent evidence shows that the low back disability may have increased in severity since the September 2010 VA examination.  Thus, under the duty to assist, a new VA examination is necessary to determine the current level of severity of this service-connected disability.  Notably, the Veteran's attorney in the above statements also asserted that it was unclear whether the September 2010 VA examiner used a goniometer in determining the range of motion of the Veteran's lower back.  VA regulations provide that a goniometer is indispensable in measuring limitation of motion.  See 38 C.F.R. § 4.46.  Thus, on the requested VA spine examination, the examiner must document the use of the goniometer.  

In August 2012, the Veteran's attorney requested extraschedular consideration pursuant to 38 C.F.R. § 3.321.  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 39 (1996).  Given the need to evaluate fully the severity of the Veteran's service-connected lumbar spine degenerative changes, at this juncture it would be premature for the Board to address extraschedular consideration.  

Prior to obtaining any opinion, the Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to the claims file. 


Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Also with the Veteran's assistance, obtain copies of any pertinent records and add them to the claims file.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, schedule the Veteran for an appropriate VA examination to determine the current nature and extent of the service-connected lumbar spine degenerative changes.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary testing should be conducted.  Range of motion tests must be conducted using a goniometer, and documentation of the use of the goniometer must be included in the examination report.

Following an interview with the Veteran and a physical examination of him, the examiner should describe in detail all current manifestations of the service-connected lumbar spine degenerative changes to include the following: 

a.) Range of motion of the thoracolumbar spine in degrees to include forward flexion and any functional loss due to pain or painful motion (supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion) as well as weakness, excess fatigability, incoordination, or pain on movement, swelling or atrophy.  Any additional functional loss should be expressed in terms of additional limitation of motion.  The examiner should also address whether there is additional loss of motion associated with flare-ups or on repetitive use.

b). The examiner should comment on whether there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis reversed lordosis, or abnormal kyphosis.  The examiner should indicate whether there is favorable or unfavorable ankylosis of the thoracolumbar spine or unfavorable ankylosis of the entire spine.  

c.) All objective neurological abnormalities, either motor or sensory must be addressed.  The examiner should report all neurologic impairment affecting both the right lower extremity and left lower extremity and whether such abnormalities cause complete or incomplete paralysis, neuritis or neuralgia of any nerve.  If there is incomplete paralysis, neuritis, or neuralgia of any nerve, the examiner should identify the nerve affected and describe such paralysis as mild, moderate, moderately severe, or severe.  

d.) The examiner is asked to describe the frequency and duration of any incapacitating episodes-caused by this service-connected disability-that require bed rest prescribed by a physician and treatment by a physician, over a 12 month period.

A rationale for all opinions should be provided.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), a deficiency in the record (i.e. additional facts are required), or a lack of necessary knowledge/training of the examiner.

3.  Finally, readjudicate the issue remaining on appeal.  If this benefit is not granted, the Veteran and his attorney must be furnished a Supplemental Statement of the Case and given a reasonable opportunity to respond before the record is returned to the Board for further review.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, or to report for a scheduled VA examination, may impact the decision made.  38 C.F.R. § 3.655 (2015).  He is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the Court be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


